Case 3:19-cr-00014-NKM-JCH Document 37 Filed 04/30/20 Page 1 of 2 Pageid#: 67

                                                                                GLERK'S OFFICE U.S.DIST.COURT
                                                                                    AT CHARLOU ESVILE,VA '
                                                                                            FILED

                              IJNITED STA TES D ISTRICT CO URT                         Ap2 0t)2222
                              W ESTER N DISTRICT O F VIRG INIA                       JUL C. DLFY C ERK
                                CH AR I,O TTESW LLE DIW SIO N


  UNITED STA TES OF AM ERICA                           Crim inalN um ber:3:19-CR-00014

                 V.                                   In V iolation of:

  DA M EL M CM AH O N                                  18U.S.C.j245(b)(4)
                                                      Bias-M otivated Interferencew ith
                                                      Candidate forElective O ffice

                                                       18U.S.C.j2261A42)
                                                       Cyberstalking


                                        SU PER SED G G
                                     IN F O R M A T I O N
  TheU nited StatesA ttorney chargesatalltim esm aterialto thisInform ation:

                                            CO UNT O NE
                   (Bias-M otivatedInterferencewithCandidateforElectiveOffice)
                                       18U.S.C.j245(b)(4)
         1.      From on or aboutJanuary 7,2019 to on or aboutJanuary 10,2919,within the
  W estern DistrictofV irginia and elsewhere,D efendantDANIEL M CM AHON ,by tlzreatofforce

  willfully intim idated and interfered with,and attem pted to intim idate and interfere w ith,D .G.,

  because he was and had been, and in order to intim idate D .G . from , participating, w ithout

  discrim ination on.accolm t of race and color, in a federally protected activity described in 18

  U.S.C.j245(b)(1)(A),towit,qu'
                              alifying andcampaigningasacandidateforCharlottesvilleCity
  Cotm cil,an elective offce in Charlottesville,V irginia.

                 Al1inviolationofTitle18,UrlitedStatesCode,Section24509(4).
Case 3:19-cr-00014-NKM-JCH Document 37 Filed 04/30/20 Page 2 of 2 Pageid#: 68




                                          CO UNT TW O
                                         (Cyberstalking)
                                       18U.S.C.ë2261A(2)
                Beginning no laterthan on orabout Sept:mber4,2019,and continuing tllrough on

  or about Septem ber'16,2019,w ithin the M iddle District of Florida and elsewhere,D efendant

  DANY L M CM M ION, with intent to inlure and intim idate Victim 2, used any interactive

  com puter service, electronic com m unication service, electronic com m unication system of

  interstate com m erce,and any other facility of interstate and foreir com m erce,to engage in a

  cotlrseofconductthatplaced Victim 2 inreasonablefearofseriousbodily injurytoVictim 2's
  im m ediatefnm ily m em ber,and thatcaused,attem pted to cause,and w ould be feasonably expected

  to cause substantialem otionaldistressto Victim 2 and herim m ediatefnm ily m em ber.

                A11inviolationofTitle18,UnitedStatesCode,Section2261A(2).

                                              THOM ST.CIJLLEN
                                              UNITED STATESATTOA EY

                                              ls/christopher#.Kavanauzh
                                              CHRIjTOPHER R.KAVANAUGH
                                              A SSISTAN T UN ITED STATES A U ORNEY
                                              W ESTERN DISTRICT OF VIRGINIA
